 Case 14-41585       Doc 290     Filed 12/20/18 Entered 12/20/18 20:25:21           Desc Main
                                  Document     Page 1 of 7


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                       )        Chapter 11
                                             )        Case No. 14-41585
                                             )        Hon. Deborah L. Thorne
LAGRANGE VENTURES, LLC,                      )        Room 613
                                             )        Hearing Date: January 15, 2019
       Debtor.                               )        Hearing Time: 9:30 a.m.

                                    NOTICE OF MOTION


To:    See Attached Service List

       PLEASE TAKE NOTICE THAT on January 15, 2019 at the hour of 9:30 a.m., we shall
appear before the Honorable Deborah L. Thorne or any other Judge sitting in his stead in
Courtroom No. 744, 219 South Dearborn, Chicago, Illinois, at which time we shall present
DEBTOR’S MOTION FOR FINAL DECREE, a copy of which is attached hereto a served
upon you, and shall pray for the entry of an order in conformity with said pleading, at which time
and place you may appear if you so see fit.


                                             LAGRANGE VENTURES, LLC, Debtor




                                             By:           /s/ Ariel Weissberg
                                                   One of its attorneys



Ariel Weissberg, Esq. (Attorney No. 03125591)
Rakesh Khanna, Esq. (Attorney No. 06243244)
Weissberg and Associates, Ltd.
401 S. LaSalle St., Suite 403
Chicago, Illinois 60605
T. 312-663-0004
F. 312-663-1514
Email: ariel@weissberglaw.com




                                                 1
 Case 14-41585       Doc 290     Filed 12/20/18 Entered 12/20/18 20:25:21          Desc Main
                                  Document     Page 2 of 7


                               CERTIFICATE OF SERVICE


       I, Ariel Weissberg, certify that on December 20, 2016, I caused to be served DEBTOR’S
MOTION FOR FINAL DECREE to be filed electronically. Notice of this filing was sent by
the court’s ECF electronic transmission to the following parties:

Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604-2027
USTPRegion11.ES.ECF@usdoj.gov

Gretchen Silver, Esq.
Office of the U.S. Trustee
219 South Dearborn Street, Room 873
Chicago, IL 60604

Rebecca M. Reyes Weininger, Esq.
Noah Weininger, Esq.
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
 (Attorneys for Wells Fargo Bank, N.A.)

and on December 21, 2018 to the following parties by First Class U.S. mail, postage prepaid:


Illinois Department of Revenue
Bankruptcy Section, Level 7−425
100 W. Randolph Street
Chicago, IL 60606
By First Class Mail

District Director
Internal Revenue Service
230 S. Dearborn St., Room 2890
Chicago, IL 60604
By First Class Mail




                                               2
 Case 14-41585      Doc 290   Filed 12/20/18 Entered 12/20/18 20:25:21   Desc Main
                               Document     Page 3 of 7


District Counsel
Internal Revenue Service
200 West Adams, Suite 2300
Chicago, IL 60606
By First Class Mail

Kathryn Keneally
Tax Division (DOJ)
P.O. Box 55
Ben Franklin Station
Washington, DC 20044
By First Class Mail

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346
By First Class U.S. Mail

U.S. Attorney
219 S. Dearborn Street
Chicago, IL 60604
By First Class Mail

Legal Department -- Legal Services Office MC5-500
Illinois Department of Revenue
101 West Jefferson
Springfield, IL 62794
By First Class U.S. Mail

Amari & Locallo
236 West Lake Street
Bloomingdale, IL 60108
By First Class U.S. Mail

FS Carbon
41401 William Richardson Drive
South Bend, IN 46628
By First Class U.S. Mail

K I Property Improvements
1511 Woodstock Road
Garden Prairie, IL 61038
By First Class U.S. Mail



                                            3
 Case 14-41585     Doc 290      Filed 12/20/18 Entered 12/20/18 20:25:21   Desc Main
                                 Document     Page 4 of 7


Syracuse China Co.
2900 Court Street
Syracuse, NY 13208
By First Class U.S. Mail

Sysco-Chicago
250 Wieboldt Dr.
Des Plaines, IL 60016-5400
By First Class U.S. Mail

Village of Orland Park
14700 Ravinia Avenue
Orland Park, IL 60462
By First Class U.S. Mail

Mr. Donald A. Shapiro
Foresite Realty Management, L.L.C.
5600 North River Road, Suite 925
Rosemont, IL 60018
By First Class U.S. Mail




                    _________        /s/ Ariel Weissberg_______________
                                         Ariel Weissberg




                                              4
 Case 14-41585       Doc 290    Filed 12/20/18 Entered 12/20/18 20:25:21         Desc Main
                                 Document     Page 5 of 7


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                        )       Chapter 11
                                              )       Case No. 14-41585
                                              )       Hon. Eugene R. Wedoff
LAGRANGE VENTURES, LLC,                       )       Room 744
                                              )       Hearing Date: January 15, 2019
       Debtor.                                )       Hearing Time: 9:30 a.m.

                      DEBTOR’S MOTION FOR FINAL DECREE

       NOW COMES Debtor, LaGrange Ventures, LLC (“LaGrange”), by its attorneys, Ariel

Weissberg and the law offices of Weissberg and Associates, Ltd., and, as Debtor’s Motion for

Final Decree (“Motion”), states as follows:

                                    I.        JURISDICTION

       1.     The Bankruptcy Court exercises jurisdiction over this Motion pursuant to 28

U.S.C. §§ 157 and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. §

157(b)(2). Venue of this bankruptcy case and this Motion in this District is proper under 28

U.S.C. §§ 1408 and 1409.

       2.     The basis for the relief requested by this Motion is Federal Rule of Bankruptcy

Procedure 3022.

                      II.    THIS COURT SHOULD ENTER A FINAL DECREE

       3. On November 18, 2014, LaGrange filed a voluntary petition in the United States

Bankruptcy Court for the Northern District of Illinois, Eastern Division seeking to reorganize

under Chapter 11 of the Bankruptcy Code.

       4.     The Debtor continues to manage and operate its business as a debtor-in-

possession pursuant to §§ 1107 and 1108 of the Bankruptcy Code.


                                                  5
 Case 14-41585       Doc 290     Filed 12/20/18 Entered 12/20/18 20:25:21          Desc Main
                                  Document     Page 6 of 7


        5.     The bankruptcy case was commenced to stop a forfeiture of the principal asset of

the Debtor, the real property located at 14335 South LaGrange Road, Orland Park (“Property”).

The Property is a 5,765 square foot, single story, single tenant commercial property built as a

restaurant/bar located in the south suburbs of Chicago.

        6.     Prior to the commencement of the bankruptcy case, the Property was encumbered

by the first mortgage indebtedness of Wells Fargo Bank, N.A. (“the Bank”), which commenced

the foreclosure action captioned as, Wells Fargo Bank, N.A. v. LaGrange Ventures, LLC, et al.,

Case No. 11-CH-18145, in the Circuit Court of Cook County, Illinois (“State Court Action”), to

foreclose the Property. On July 15, 2014, the Court in the State Court Action entered a Judgment

of Foreclosure and Sale.

        7.     On September 9, 2015, Debtor filed its Debtor’s Sixth Amended Chapter 11 Plan

of Reorganization (Docket No. 226) (“Plan”).

        8.     The Plan provided, among other things, for the payment in full of the claim of the

Bank through a sale or refinance of the mortgage indebtedness encumbering the Property.

        9.     On September 9, 2015, this Court entered the Order Confirming Plan (Docket No.

239).

        10.    Subsequently, the Debtor sold the Property and has satisfied in full the claims of

the Bank. Also, presently all claims of non-insider creditors were paid in full. Thus, the Debtor

has substantially consummated the provisions of the Plan.

        11.    The Debtor will have filed all quarterly reports prior to the presentation of this

Motion.

        12.    Through this Motion, Debtor is seeking the entry of a Final Decree pursuant to

Federal Rule of Bankruptcy Procedure 3022.

                                                6
    Case 14-41585    Doc 290      Filed 12/20/18 Entered 12/20/18 20:25:21        Desc Main
                                   Document     Page 7 of 7


.

        13.    Debtor’s request for a Final Decree is made in good faith. The creditors of the

Debtor will not be harmed by Debtor’s request.

        WHEREFORE, Debtor, LaGrange Ventures, LLC, requests that the Court enter a Final

Decree pursuant to Federal Rule of Bankruptcy Procedure 3022; and granting the Debtor such

other and further relief as the Court deems just and proper.


                                              LAGRANGE VENTURES, LLC, Debtor




                                              By:___/s/ Ariel Weissberg________
                                                 One of its attorneys



Ariel Weissberg, Esq. (Attorney No. 03125591)
Weissberg and Associates, Ltd.
401 S. LaSalle St., Suite 403
Chicago, Illinois 60605
T. 312-663-0004
F. 312-663-1514
Email: ariel@weissberglaw.com




                                                 7
